                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

SHONDOLYN ROCHELLE BLEVINS,                §
(BOP No. 15329-035)                        §
                                           §
V.                                         § CIVIL ACTION NO.4:14-CV-1028-Y
                                           §
JODY UPTON, Warden,                        §
FMC-Carswell, et al.1                      §

           OPINION AND ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                     ON THE BASIS OF LACK OF EXHAUSTION

       Now pending is the motion for summary judgment of defendants

Jody       Upton,   Raul   Campos   Jr.,    and    Jonathan   Davison,    seeking

judgment, in part, on the ground that inmate/plaintiff Shondolyn

Rochelle Blevins failed to exhaust administrative remedies on her

claims against them prior to filing this suit.(Br. in Supp. of Mot.

Summ. J.(doc. 43).) After review and consideration of the summary-

judgment motion, supporting documents, and Blevins’s responsive

documents,      the     Court   concludes   that    Blevins   did   not   exhaust

administrative remedies before she filed this suit, and the Court

will grant the motion.2



I.         BACKGROUND

       Plaintiff Blevins initially filed this action in December 2014

       1
       Although the United States of America and the Bureau of Prisons (“BOP”)
were previously defendants in this case, they have each been dismissed. As a
result, the lead remaining party, Jody Upton, should be listed as the lead
defendant in the style of this action.
       2
       The defendants alternatively seek summary judgment on the ground that each
of them is entitled to qualified immunity.(Br. in Supp. of Mot. Summ. J. (doc.
53) at 8-11, 14-27.) Because the Court can resolve the motion on the basis of
lack of exhaustion, it does not reach the qualified-immunity question.
against several defendants, alleging that while she was housed in

the FMC-Carswell segregated housing unit (SHU), she was the victim

of an inmate-on-inmate attack.(Am. Compl. (doc. 1) at 3-4.) In the

early stages of the case, the Court dismissed some claims and

defendants under Federal Rule of Civil Procedure 54(b).3 Although

dispositive motions were originally filed by the three remaining

individual defendants, because Blevins then sought to amend her

complaint, the Court dismissed those motions without prejudice and

allowed Blevins to file an amended complaint. (Doc. 44.) Blevins

did file an amended complaint, to which the defendants filed an

answer, and Blevins filed a Rule 7(a)(7) Reply. (Docs. 45, 47, 50.)

In accordance with a revised scheduling order, the defendants then

filed this summary-judgment motion, accompanied by a brief, and

appendix. (Docs. 52, 53, 54.)



II.    SUMMARY-JUDGMENT EVIDENCE

      Defendants provided an appendix in support of the summary-

judgment motion, including the August 26, 2016 Declaration of

Jonathan Davison (Exhibit B (doc. 54) at 23-25) and the July 23,

2018 Declaration      of   FMC-Carswell     Executive    Assistant     Patricia




      3
        The Court previously dismissed, under authority of 28 U.S.C. § 1915A and
§ 1915(e)(2)(B), Blevins’s claims against the BOP, claims against unnamed guards,
and her claim against A. Greenfield.(Docs. 11,12.) The Court separately dismissed
her claims under the Federal Tort Claims Act (“FTCA”) against the United States
of America.(Docs. 27, 28.)

                                       2
Comstock (Exhibit A, (doc. 54) 3–5).(App. (doc. 54).)4 Comstock

attached records to her declaration organized in three Attachments:

Blevins’s January 2, 2014 Informal Resolution Attempt, her January

9, 2014 Request for Administrative Remedy (assigned case number

767033) and Warden Upton’s March 4, 2014 Response in case number

767033 (Attachment 1 (doc. 54) at 6–11); Blevins’s March 9, 2014

Administrative Remedy Appeal in case number 767033 and Regional

Director J. A Keller’s April 8, 2014 Response in case number 767033

(Attachment 2 (doc. 54) at 12–14); and a copy of the BOP SENTRY

generated Administrative Remedy Generalized Retrieval record for

Blevins (register number 15329-035)(Attachment 3 (doc. 54) at 15-

25).5

        Blevins filed three documents responsive to the motion for

summary judgment, including “Plaintiff’s Objections” to defendants’

motion for summary judgment, a brief in support of her objections,

and an appendix. (Docs. 61, 62, and 63.) Blevins included in her

appendix    a   copy    of   a   February    5,   2014    Rejection     Notice-

Administrative Remedy from the FMC-Carswell Administrative Remedy


        4
       Although the Defendant’s Appendix is numbered in the lower right corner,
the Court cites to the top-of-the-page numbering assigned to the pages within the
Appendix by the Electronic Case Numbering (ECF) system.
        5
       Comstock’s Declaration incorrectly refers to the Sentry records as
“Attachment 1", although the Sentry records are actually included in Attachment
3; refers to “Attachment 2" as the administrative remedy and Warden’s response,
although such records are actually included within Attachment 1; and refers to
“Attachment 3" as the administrative remedy appeal and the Regional Director’s
response, even though those records are actually included in Attachment 2. As the
records referred to in Comstock’s Declaration are all properly included as
attachments to the declaration, the Court will consider all of this record
evidence, but any reference will be to the proper locations within the Appendix.

                                       3
Coordinator addressed to Blevins for administrative remedy case

number 767016 (Exhibit A (doc. 63) at 3–4); an October 5, 2015

Administrative Remedy-Response from Ian Connors, Administrator,

National    Inmate   Appeals   in   administrative   remedy   case    number

770274-A1 (Exhibit B (doc. 63) at 5–6); and a June 20, 2014

Memorandum    from    Anne     L.   Cummings,     Administrative      Remedy

Coordinator, FCI-Waseca regarding a filing extension for Blevins in

case log number 772064 (with reference to a “typo in the log number

which is off by one digit”)(Exhibit C (doc. 63) at 7-8).

       Also, in a section of her form amended complaint, Blevins

declared “under penalty of perjury” that the facts therein were

“true and correct.” (Am. Complaint (doc. 45) at 7). Thus, the Court

will review Blevins’s amended complaint. See Nissho-Iwai American

Corp. v. Kline, 845 F.2d 1300, 1306 (5th Cir. 1989)(noting that the

statutory    exception    in   28    U.S.C.   §   1746   permits     unsworn

declarations to substitute for an affidavit if made “under penalty

of perjury” and verified as “true and correct”).



III.    SUMMARY JUDGMENT STANDARD

       When the record establishes “that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as

a matter of law,” summary judgment is appropriate. Fed. R. Civ. P.

56(a). “[A dispute] is ‘genuine’ if it is real and substantial, as

opposed to merely formal, pretended, or a sham.” Bazan v. Hidalgo


                                      4
Cnty., 246 F.3d 481, 489 (5th Cir. 2001)(citation omitted). A fact

is “material” if it “might affect the outcome of the suit under

governing law.”Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).

     To demonstrate that a particular fact cannot be genuinely in

dispute, a defendant movant must (a) cite to particular parts of

materials in the record (e.g., affidavits, depositions, etc.), or

(b) show either that (1) the plaintiff cannot produce admissible

evidence to support that particular fact, or (2) if the plaintiff

has cited any materials in response, show that those materials do

not establish the presence of a genuine dispute as to that fact.

Fed. R. Civ. P. 56(c)(1). Although the Court is required to

consider only the cited materials, it may consider other materials

in the record. See Fed. R. Civ. P. 56(c)(3). Nevertheless, Rule 56

"does not impose on the district court a duty to sift through the

record in search of evidence to support a party's opposition to

summary judgment. . . ." Skotak v. Tenneco Resins, Inc., 953 F.2d

909, 915-16 & n.7 (5th Cir.), cert. denied, 506 U.S. 825 (1992).

Instead, parties should "identify specific evidence in the record,

and . . . articulate the 'precise manner' in which that evidence

support[s] their claim." Forsyth v. Barr, 19 F.3d 1527, 1537 (5th

Cir. 1994) (citing Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th

Cir.), cert. den’d, 506 U.S. 825 (1992) (other citation omitted)).

     In evaluating whether summary judgment is appropriate, the


                                5
Court “views the evidence in the light most favorable to the

nonmovant, drawing all reasonable inferences in the nonmovant’s

favor.” Sanders-Burns v. City of Plano, 594 F.3d 366, 380 (5th Cir.

2010) (citation omitted)(internal quotation marks omitted). “After

the non-movant [here, Plaintiff] has been given the opportunity to

raise a    genuine factual [dispute], if no reasonable juror could

find for the non-movant, summary judgment will be granted." Byers

v.    Dallas    Morning   News,   Inc.,     209   F.3d   419,   424    (5th    Cir.

2000)(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).



IV.    SUMMARY JUDGMENT ANALYSIS

       A. Applicable Law-Exhaustion Requirement

       Defendants     argue   that    Blevins      failed   to       exhaust     her

administrative remedies prior to filing suit as required under 42

U.S.C. § 1997e(a). That provision, enacted as a part of the Prison

Litigation Reform Act(“PLRA”), provides that “[n]o action shall be

brought with respect to prison conditions under [42 U.S.C. § 1983],

or any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative

remedies       as   are   available   are     exhausted.”       42    U.S.C.A.    §

1997e(a)(West 2012). In Booth v. Churner, 532 U.S. 731 (2001), the

Supreme Court held that Congress intended a prisoner to invoke

whatever administrative grievance remedies are available within a

jail or prison, without regard to whether the grievance procedure


                                       6
affords money-damage relief, before he may file suit contesting

prison conditions in federal court. Booth, 532 U.S. at 738-41. The

Supreme   Court   later   clarified       that   the   1997e(a)   exhaustion

requirement “applies to all inmate suits about prison life, whether

they involve general circumstances or particular episodes, and

whether they allege excessive force or some other wrong.”Porter v.

Nussle, 534 U.S. 516, 532 (2002). As the United States Court of

Appeals for the Fifth Circuit has explained:

      Quibbles about the nature of a prisoner’s complaint, the
      type of remedy sought, and the sufficiency or breadth of
      prison grievance procedures were laid to rest in Booth.
      Justice Souter summed up the Court’s conclusion in a
      footnote:

           Here, we hold only that Congress has provided
           in § 1997e(a) that an inmate must exhaust
           irrespective of the forms of relief sought and
           offered through administrative avenues.

Wright v. Hollingsworth, 260 F.3d 357, 358 (5th Cir. 2001)(citing

Booth, 532 U.S. at 741 n.6). Then in Jones v. Bock, 549 U.S. 199

(2007), the Supreme Court recognized for the first time that lack

of   administrative   exhaustion   was     an    affirmative   defense,   and

expressly reaffirmed that “[t]here is no question that exhaustion

is mandatory under the PLRA and that unexhausted claims cannot be

brought in court.” Id. at 211, 212-17.

      The Supreme Court has also clarified that a prisoner must

“properly exhaust” his administrative remedies. See Woodford v.

Ngo, 548 U.S. 81 (2006). Proper exhaustion under § 1997e(a) means

that the inmate must complete whatever administrative review steps

                                      7
are provided in accordance with the applicable procedural rules.

Id.   at   90-94.   It   does   not   include        “untimely    or   otherwise

procedurally defective administrative grievance[s] or appeal[s].”

Id. at 83-84. The Fifth Circuit has more recently stated:

      This court has taken a strict approach to the exhaustion
      requirement. Dillon v. Rogers, 596 F.3d 260, 268 (5th
      Cir. 2010). Proper exhaustion is required, meaning that
      the inmate must not only pursue all available avenues of
      relief but must also comply with all administrative
      deadlines and procedural rules. Woodford v. Ngo, 548 U.S.
      81, 90-91 (2006).


Lindsey v. Striedel, 486 F. App’x 449, 452 (5th Cir. 2012) (citing

Woodford, 548 U.S. at 90-91)). After the Supreme Court held that

exhaustion was an affirmative defense, the Fifth Circuit explained

that: “When the defendant raises exhaustion as an affirmative

defense, the judge should usually resolve disputes concerning

exhaustion prior to allowing the case to proceed to the merits.”

Dillon, 596 F.3d at 273.

      B.   Application of Law to Blevins’s Attempts to Exhaust

      Plaintiff was a prisoner in the BOP FMC-Carswell facility at

the time of the complained of events. “[T]o properly exhaust

administrative      remedies    [a]       prisoner     must      ‘complete   the

administrative review process in accordance with the applicable

procedural rules’ . . . rules that are defined not by the PLRA, but

by the prison grievance process itself. Compliance with prison

grievance procedures, therefore, is all that is required by the

PLRA to properly exhaust.” Jones, 549 U.S. at 218 (citing Woodford,

                                      8
548 U.S. at 88); see Cantwell v. Sterling, 788 F.3d 507, 509 (5th

Cir. 2015)(per curiam)(“Exhaustion is defined by the prison’s

grievance procedures, and courts neither may add to nor subtract

from them.”)(citation omitted)); Kidd v. Livingston, 462 F. App’x

311,313    (5th    Cir.    2012)(per        curiam)(“It   is    the    prison’s

requirements, not the [PLRA], that define the requirements of

exhaustion”)(citing Jones, 549 U.S. at 218).

      The BOP’s Administrative Remedy Program is the grievance

procedure applicable in this case. That program includes a multi-

tier process for “review of an issue [that] relates to any aspect

of [an inmate’s] confinement.” 28 C.F.R. § 542.10(a)(2017). Prior

to beginning this process, the inmate must submit the issue of

concern informally to staff. 28 C.F.R. § 542.13 (2017). If this

informal attempt is unsuccessful, the inmate files a written

administrative remedy request, form BP-9, to the warden within

twenty days of the event which forms the basis for the request. 28

C.F.R. § 542.14(a)(2017). BOP regulations require that an inmate

raise a single issue or reasonable number of closely related issues

on each administrative remedy form. 28 C.F.R. § 542.14(c)(2). If

the inmate is challenging a disciplinary action initiated by an

incident report, the regulations require that each incident report

must be challenged in a separately filed form.6 Id. If the inmate



      6
       Disciplinary Hearing Office (DHO) appeals bypass the requirement of filing
at the institution level and are to be submitted directly to the Regional Office.
28 C.F.R. § 542.14(d)(2) (2017).

                                        9
is not satisfied with the warden’s response, the next step is to

appeal to the Regional Director using a form BP-10 within twenty

days of the date the warden signed the response. 28 C.F.R. §

542.15(a)(2017). If the inmate wishes to appeal the Regional

Director’s response, he must appeal to the office of the General

Counsel on a form BP-11 within thirty days of the date the Regional

Director signed the response. Id. Appeal to the General Counsel is

the final administrative appeal. Id. “Where any administrative

process remains uncompleted, the requirements of the PRLA are not

met, and dismissal is proper.” Nottingham v. Richardson, 499 F.

App’x 368, 373 (5th Cir. 2012)(citations omitted).

     Blevins was thus required to follow and complete the BOP

administrative   process   as   to   her   allegations   that   Defendants

violated her constitutional rights, causing her injuries while she

was housed in the SHU and subjected to an inmate attack. Defendants

provide proof that Blevins did not complete exhaustion of these

claims. (App. (doc. 54) at 4.) She filed an administrative remedy

on January 28, 2014, assigned case number 767033-F1, raising claims

that her injury from another inmate was foreseeable and the result

of negligence and deliberate indifference, and she sought monetary

compensation. (App. (doc. 54) at 4, 7, 8.) On March 4, 2014, the

warden denied her request, and informed her of her right to appeal.

(App.(doc. 54) at 4, 7.) On March 21, 2014, Blevins appealed the

decision to the Regional Director. (App. (doc. 54) at 4, 12). The


                                     10
Regional Director provided a response on April 8, 2014. (App. (doc.

54) 13.) Blevins has not shown that she filed an appeal from this

response. (App. (doc. 54) at 4, 13, 18-20.) Blevins was required to

complete exhaustion by filing an appeal to the General Counsel. See

28 C.F.R. § 542.15(a). Blevins acknowledges that she “does not know

what happened to her remedy that she sent to Central Office.” (Rule

7(a)(7) Reply (doc. 50) at 9-10). This record shows that Blevins

did not complete exhaustion under the BOP administrative remedy

procedures,     and   thus    Defendants   have   met   their     burden   to

demonstrate lack of exhaustion under the PLRA.

       Blevins argues that the failure to exhaust should be waived or

excused for several reasons: the Defendants rejected her remedy and

made the administrative remedy unavailable by changing the remedy

number; she exhausted the appeal process on a grievance arising

from    a   related   disciplinary    proceeding;    and    the   rules    and

regulations are difficult and hard for inmates to navigate.(Br. in

Opp’n to Mot. Summ. J.(doc. 62) at 5.) As the Fifth Circuit

recently     explained,      recognizing   its    “strict    approach”      to

exhaustion, “[d]istrict courts have no discretion to excuse a

prisoner’s failure to properly exhaust the prison grievance process

before filing their compliant . . . and the case must be dismissed

if available administrative remedies were not exhausted.” Porter v.

Peterson, 747 F. App’x 247 (5th Cir. 2019)(quoting Gonzalez v.

Seal, 702 F.3d 785, 788 (5th Cir. 2012)(other citation omitted).


                                     11
The Court will therefore consider Blevins’s arguments as challenges

to the availability of administrative remedies.

     As    noted   above,   Blevins’s       amended   complaint     included   a

declaration that the facts therein were true and correct under

penalty of perjury. (Am. Compl. (doc. 45) at 7.) In the narrative

portion of the amended complaint, Blevins recited that:

     After I was transferred to another facility in Waseca,
     Minnesota when I attempted to proceed to the next step in
     the administrative remedy process Carswell Warden Jody
     Upton attempted to interfere with my attempt to exhaust
     the administrative remedy procedure by falsely alleging
     the he had already replied and even refusing to sign the
     remedy reply.Washington D.C. never acknowledged my
     complaint.

(Am. Compl. (doc. 45) at 6.) Federal Rule of Civil Procedure

56(c)(1) provides that “[a]n affidavit of declaration used to

support or oppose a motion must be made on personal knowledge, set

out facts that would be admissible in evidence, and show that the

affiant or    declarant     is   competent    to   testify     on   the   matters

stated.”    Fed.    R.   Civ.    P.   56(c)(1).    Furthermore,       conclusory

allegations   and    unsubstantiated        assertions   are    not   competent

summary judgment evidence. See Warfield v. Byron, 436 F.3d 551, 559

(5th Cir. 2006); Forsyth v. Barr, 19 F. 3d 1527, 1533 (5th Cir.

1994)(same); see also Riley v. Univ. of Ala. Health Servs. Found.,

P.C., 990 F. Supp. 2d 1177, 1187 (N.D. Ala. 2014)(“A party’s mere

‘belief’ and/or speculation is not based on personal knowledge and

is not competent summary judgment evidence”)(citation omitted).

Rather,“[f]or a matter to be considered within a witness’s personal

                                       12
knowledge, it must be ‘derived from the exercise of his own senses,

not from the reports of others–-in other words, it must be founded

on personal observation.’” Id. (quoting United States v. Evans, 484

F.2d 1178, 1181 (2d Cir. 1973)(internal citation omitted).

      Applying these principles to review of Blevins’s declaration,

the Court finds that her writing regarding Upton and exhaustion is

not   based   upon   personal   knowledge   of   facts,   and   instead   is

conclusory and unsubstantiated. Blevins cannot know, nor could she

have observed, what actions Upton may or may not have taken after

she was transferred to another institution. Furthermore, as noted

above, Blevins otherwise acknowledged in her Rule 7(a)(7) reply,

that she did not know “what happened with the remedy she sent to

the Central Office.” (Rule 7(a)(7) Reply (doc. 50) at 10.) Thus,

the Court must disregard Blevins’s conclusory statements as to

Upton’s actions and reject her claim that any defendant interfered

with the availability of the completion of the administrative

remedy procedures.

      Also, in response to the summary-judgment motion, Blevins

provided a copy of records arising from a separate grievance number

770274-A1 that arose from a disciplinary proceeding in which

Blevins was found guilty of the prohibited act of fighting with

another inmate. (Blevins App. (doc. 63) at 6-7.) Blevins asserts

that Defendants cannot rely upon exhaustion as a defense because

exhaustion of the disciplinary proceeding (administrative number

770274-FI) is the same as exhausting her remedies for the claims
                                    13
and injuries made the basis of this case. (Rule 7(a)(7) Reply (doc.

50) at 9-10.) Blevins’s current lawsuit is not a challenge to her

disciplinary hearing, however, but instead relates to the injuries

she suffered while in the SHU and her allegations that the named

defendants were responsible for those injuries in violation of her

constitutional rights. (Rule 7(a)(7) Reply (doc. 50) at 6-8.) Other

courts   have    recognized   that   the   exhaustion   requirement   for

administrative     remedies   involving    disciplinary   decisions   is

distinct from the exhaustion requirement for civil-rights claims

seeking monetary damages. See Reyes v. Jordan, No. 1:14-CV-1066,

2015 WL 5602912, at *4 (M.D. Pa. Sep. 23, 2015) (“Defendants

concede that Reyes exhausted his administrative remedies with

regard to the DHO hearing. They argue, however, that this is

insufficient in that the BOP exhaustion process required for appeal

of DHO decisions is distinct from the exhaustion process required

for civil rights actions seeking monetary damages . . . [t]he Court

agrees”); Davis v. Bittenbinder, No. 1:13-CV-2660, 2016 WL 561946,

at *5 (M.D. Pa. Feb. 12, 2016) (“Although [Plaintiff] undisputedly

exhausted the administrative review process with regard to the

[disciplinary] proceedings, at no point following the resolution of

his habeas petition in this Court, or the final disposition of the

[disciplinary ] proceedings, did he raise any of the alleged Bivens

claims in the administrative arena. Consequently, Defendants are

entitled to summary judgment due to [Plaintiff’s] failure to


                                     14
exhaust his administrative remedies.”) Thus, even though Blevins

may have exhausted her appeal from a disciplinary proceeding

(assigned number 770274), that procedure did not complete the

exhaustion process as to her claims regarding the actions of

Defendants in administrative case number 767033-FI.

     Relatedly, Blevins contends that Defendants “made errors in

the [administrative] remedy number making it untraceable.” (Br. in

Opp’n to Mot. Summ. J. (doc. 62) at 5.)    But upon review of the

Sentry records provided by Defendants, it is evident that Blevins

herself filed numerous grievances in the same January/February 2014

period, including the one related to her claims now before the

Court (#767033-F1), the one challenging the disciplinary proceeding

as reviewed above (#770274), and several others. (App. (doc. 54) at

18.) But Defendants never confused the review of Blevins’s efforts

with regard to her pursuit of appeal of administrative remedies in

case number 767033 with any other case. (App. (doc. 54) at 4, 7-8,

13-14.) Defendants arguments all related to Blevins’s failure to

complete exhaustion of case 767033-FI.

     Lastly, with regard to Blevins’s claims that the exhaustion

requirement should be waived because “the process is difficult and

hard for inmates to navigate,” such assertion, without more, is not

sufficient to excuse the exhaustion requirement. See Smith v.

Jones, 606 F. App’x 899, 901 (10th Cir. 2015)(rejecting plaintiff’s

arguments that exhaustion should be excused due to the “plethora of

grievance tricks and traps” and the allegation that staff declined

to identify mistakes or answer questions about the “complex”

                                15
grievance procedure); Simpson v. Cox, No. 2:17-CV-185-WTL-DLP, 2018

WL 2118355 at *5 (S.D. Ind. May 8, 2018)(“The Court understands

that the [BOP] administrative grievance policy can be difficult to

understand and follow, but this does not excuse the requirement

that [Plaintiff] exhaust his administrative remedies before filing

a complaint”); Williams v. Wright, No. CV 309-055, 2010 WL 1904570,

at *2, 4-5 (S.D. Ga, March 25, 2010)(rejecting Plaintiff’s claim

that he should be excused    from the exhaustion requirement because

it is difficult to complete),rep. and rec. adopted, 2010 WL 1904563

(S.D. Ga.   May   10,   2010).   Accordingly,   the   Court   rejects   any

argument that Blevins should be excused from the BOP’s exhaustion

requirement merely because she finds it difficult to complete.



     In sum, because Plaintiff did not exhaust her administrative

remedies as to the claims against the defendants made the basis of

this suit, summary judgment should be granted in favor of the

defendants on all of Plaintiff’s claims against them.



V.   CONCLUSION and ORDER

     For all of the foregoing reasons, the motion for summary

judgment of defendants Upton, Campos, and Davison (doc. 52) is

GRANTED, plaintiff Shondolyn Rochelle Blevins shall take nothing on

her remaining claim against these defendants, and such claims are

DISMISSED WITH PREJUDICE.




                                    16
SIGNED March 26, 2019.

                              ____________________________
                              TERRY R. MEANS
                              UNITED STATES DISTRICT JUDGE




                         17
